Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
Status of the Claims
Claims 1-13 and 18-23 are pending in the acknowledged Response of 12/07/2021, and claims 2-4 and 9-11 are withdrawn for the below reasons. Consequently, claims 1, 5-8, 12-13 and 18-23 are being examined. 

Withdrawn rejection:
Applicant's amendments and arguments filed 12/07/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection not specifically addressed below is herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 5-8, 12-13 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freixedas et al. (US8377909B2, IDS of 02/10/2020) or Freixedas in view of Siren (WO91/09601A1);  and 
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freixedas or Freixedas in view of Siren and further in view of Sullivan et al., “Influence of Inositol on Peripheral Vascular Responses to Cold Injury”, Biology Department, Boston College, pp. 346-347, P.S.E.B.M. 1957, v94   and/or or Lehn et al. (US6610702B2).

Applicant claims including the below claims 1, 18 and 21 filed 12/07/2021: 
    PNG
    media_image1.png
    411
    805
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    1300
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    695
    1295
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    510
    1305
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    413
    790
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    251
    800
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    966
    793
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    432
    777
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    968
    832
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    698
    802
    media_image10.png
    Greyscale


Regarding claims 1, 5-8, 12, 13 and 18-20
Freixedas teaches a method for inhibiting the dissolution of crystals of calcium salts, particularly calcium phosphate or for treating osteoporosis comprising administering to a subject in need thereof myo-inositol hexakisphosphate or its salt (abstract and claim 1 of prior art) where the osteoporosis reads on the claimed kidney failure-related disease; and it is well known that the phytate or myo-inositol hexaphosphate has been used to treat renal lithiasis or cardiovascular calcifications (col. 1, lines 58- col. 2, line 18). The inositol hexakisphosphate reads on instant compound of formula I and II wherein R1, R3, R5, R7, R9, R11 are phosphate, oral (=enteral), topical, parenteral, subcutaneous, intravenous or intramuscular (col. 3, lines 60-63) in the form of medicament, functional food, dietetic complement, vitamin complement, or nutritional complement (abstract, col. 3, lines 6-12, and  claims 2-5 of prior art). Herein the intravenous administrations may read on the prolonged release, devoid of evidence to the contrary (instant claims 1 & 18 (in part) and claims 5-8, 12, 13 and 19-20).
Please note that Freixedas discloses that the seeming contradiction that phytate is an inhibitor of crystallization of calcium salts and also is an effector in preventing or inhibiting calcium salt dissolution is attributed to the capacity of phytate to adsorb onto the surface of a crystal or crystalline nucleus in formation, thereby preventing or inhibiting the crystal from growing or the crystalline nucleus from reaching a critical size, while at the same time, adsorption of the inhibitor phytate onto critical points of the crystalline surface contributes to stabilization of the crystal, which prevents it from passing into solution and therefore, its dissolution (col. 4, lines. 9-27), and the phytate inhibitor thus acts in both directions, preventing or inhibiting the process of formation and stabilizing an already-formed crystal (col. 4, lines 24-27).
Although Freixedas teaches intravenous prolonged release administration, Freixedas does not expressly teach non-bolus type prolonged release form. The deficiency is cured by Siren. 
Siren teaches use of inositol phosphate for preparing medicament (title) where the inositol phosphate is represented by formula (I): C6H6(OH)6-n(OPO3H2)n, n = 1 or 2, for the preparing of a medicament for preventing, alleviating or combatting different slow release, transdermal administration, topical, etc., (page 4, third paragraph) which reads on the instant prolonged release. As evidenced by Bestard et al. (US2020/0179422A1), “slow release” is equal to prolonged release or non-bolus release ([0132] of evidence). Please note that reference to show a universal fact need not be available as prior art before applicant’s filing date. See MPEP 2124. 
It would have been prima obvious to select oral or parenteral administration mode for a prolonged release among various administration release modes to give more prolonged release, improved patient compliance, delivery medication precisely and continuously during a longer period, as taught by Siren and common knowledge in controlled release medication field.   

Regarding Claims 21-23 
However, Freixedas or with Siren does not expressly teach inositol is effective to treat peripheral vascular disease via intravenous administration of instant claims 21-23. The deficiency is cured by Sullivan and/or Lehn. 
Sullivan teaches inositol is useful to treat peripheral vascular disease from cold injury (see entire document) and is administered by intraperitoneal injection (page 346, right column) (instant claims 21-23). 
Lehn teaches inositol hexaphosphate ammonium salts are effective treat peripheral vascular disease (col. 13, lines 42-65) and administered via intravenous, instant claims 21-23). 
It would have been prima obvious to apply the inositol compounds to treat peripheral vascular disease as taught by Sullivan and/or Lehn. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant does not provide substantial arguments and but rather the current amendments do not introduce a new matter issue. However, as noted in the body of action, the claimed invention is obvious over the cited art. Thus, the rejection is maintained. 
Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613